Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “an active region comprising a bottom portion and a protruding portion protruding from the bottom portion, wherein a source is in the bottom portion and a drain is in the protruding portion; a select gate above the bottom portion, wherein a top surface of the select gate is lower than a top surface of the protruding portion; a control gate above the bottom portion”; of claim 11 stating “an isolation feature in contact with the active region, wherein the isolation feature comprises a bottom portion and a protruding portion protruding from the bottom portion; a select gate above the active region and the bottom portion of the isolation feature; a control gate above the active region and the bottom portion of the isolation feature, wherein a topmost surface of the protruding portion of the isolation feature is higher than a top surface of the control gate”; and of claim 14 stating “an active region comprising a bottom portion and a protruding portion protruding from the bottom portion; a gate dielectric layer comprising a first portion in contact with a top surface of the bottom portion of the active region and a second portion in contact with a sidewall of the protruding portion; a select gate in contact with the first and second portions of the gate dielectric layer; and a control gate above the first portion of the gate dielectric layer and adjacent to the select gate”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894